DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The application does not claim for foreign priority.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 02/04/2019, and 06/25/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a dump body pose sensor” and “a clean out implement pose sensor” recited in claims 1 and 15; “a base” recited in claims 3 and 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “10”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: “a clean out implement” recited in claim 1; and “a work implement” recited in claim 7.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a dump body pose sensor for generating dump body pose signals indicative of a pose of the dump body.” It is unclear as to what structure the dump body pose sensor has, where the dump body pose sensor is provided in the system, and how the dump body pose sensor works to generate dump body pose signals indicative of a pose of the dump body. 
Claim 1 further recites the limitation “a clean out implement pose sensor for generating clean out implement pose signals indicative of a pose of the clean out implement.” It is unclear as to what structure the clean out implement pose sensor has, where the clean out implement pose sensor is provided in the system; and how the dump body pose sensor works to generate dump body pose signals indicative of a pose of the dump body. 
Claim 1 further recites the limitation “a controller.” In this regard, claim 1 recites that the system comprises a dump body and a clean out implement, which are separated from one another, but does not recite any element to communicate therebetween. Thus, it is unclear as to where the controller is provided in the system, and how the controller can control the dump body and the clean out implement, respectively. 
Claim 1 further recites the limitation “determine a path of the clean out implement to remove the carryback material from the interior surface of the dump body based upon the map of the carryback material , the pose of the dump body, and the pose of the clean out implement.” It is unclear as to how the controller determines the path of the clean out implement based upon the map of the carryback material , the pose of the dump body, and the pose of the clean out implement. In this regard, the claim and the specification do not describe how the map of the carryback material , the pose of the dump body, and the pose of the clean out implement are used for determining the path of the clean out implement.
Claim 5 recites the limitation “wherein the controller is further configured to access a reference profile of the interior surface of the dump body, access a current profile of the dump body, and determine the map of the carryback material on the interior surface of the dump body based upon the reference profile and the current profile.” It is unclear as to how the controller determines the map of the carryback material on the interior surface of the dump body based upon the reference profile of the interior surface of the dump body and the current profile of the dump body. In other words, what relationship the reference profile of the interior surface of the dump body and the current profile of the dump body have? 
Claim 8 recites the limitation “sensors for determining relative positions of the linkage assembly.” It is unclear as to what is meant by the “relative positions.”
Claim 14 recites the limitation “a maximum amount.” The term “maximum amount” in the claim is a relative term which renders the claim indefinite. The term “maximum amount” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 15 recites the limitation “determining a pose of the dump body based upon dump body pose signals from a dump body pose sensor.” It is unclear as to how the dump body pose sensor works for determining a pose of the dump body. 
Claim 15 further recites the limitation “determining a pose of a clean out implement based upon clean out implement pose signals from a clean out implement pose sensor.” It is unclear as to how the clean out implement pose sensor works for determining a pose of a clean out implement. 
Claim 15 further recites the limitation “determining a path of the clean out implement to remove the carryback material from the interior surface of the dump body based upon the map of the carryback material, the pose of the dump body, and the pose of the clean out implement.” It is unclear as to how the method determines the path of the clean out implement based upon the map of the carryback material , the pose of the dump body, and the pose of the clean out implement. In this regard, the claim and the specification do not describe how the map of the carryback material , the pose of the dump body, and the pose of the clean out implement are used for determining the path of the clean out implement.
Claim 18 recites the limitation “determining relative positions of the linkage assembly.” It is unclear as to what is meant by the “relative positions.”
Claims 2-4, 6, 7, and 9-13 are rejected under 112(b) as being dependent from the rejected claim 1, and claims 16, 17, 19 and 20 are rejected under 112(b) as being dependent from the rejected claim 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and  7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (KR10-1672116 B1; hereinafter, “Cho”) in view of Dahlin et al. (US6,523,221 B1; hereinafter, “Dahlin”).

Regarding claim 1: 
Cho teaches:
A system for removing carryback material from within a dump body of a haul truck (Figs. 1-3 & page 2: it is ultimately washed away … oil, dirt, dust, dirt, stains (-- carryback material),  … the present invention to provide a car wash system device optimized for car wash of a large vehicle such as a mining truck), the system comprising:
a dump body for hauling material, the dump body having an interior surface (Figs. 1 and 3: a car 10 to be washed – Fig. 3 shows the dump body having an interior surface and which is for hauling material);
a dump body pose sensor for generating dump body pose signals indicative of a pose of the dump body (page 4: The scanner 110 (-- a dump body pose sensor) is a device that scans a part or all of the vehicle 10 to be washed to check the size, type, and the like of the car 10 to be washed. … scanning information on the other side corresponding to the scanning target vehicle 10 can be obtained … the scanned information of a plurality of local areas can be combined to obtain the entire scanned information (-- generating dump body pose signals indicative of a pose of the dump body));
a clean out implement for removing the carryback material from … the dump body (Figs. 1-3 & page 4: a water canon 150 (-- a clean out implement) for actually car washing (-- for removing the carryback material from the dump body) based on the generated information);
a clean out implement pose sensor for generating clean out implement pose signals indicative of a pose of the clean out implement (page 4: In the case of a portable scanner (-- a clean out implement pose sensor; Note that the claim and the specification do not specify where a clean out implement pose sensor is provided and what a clean out implement pose sensor exactly is, thus, for the sake of examination, it is interpreted as any sensor generating a signal related to the clean out implement pose sensor), it is configured in a movable form. For example, the mobile scanner may be configured to scan the vehicle 10 to be washed while moving along a general guide rail.  … The intensity of the water sprayed from the water cannon 150 (-- a pose of the clean out implement) can be determined using the distance information (-- generating clean out implement pose signals) from the outlet of the water cannon 150 to the actual washing surface of the car 10 to be washed); and
a controller (page 8: a controller) configured to:
access a map of the carryback material … of the dump body (page 4: The car wash area extracting unit 120 extracts a car wash area based on the information (-- access a map of the dump body; Note that the claim does not specify what a map exactly is, thus for the sake of examination, it is interpreted as any information relating to a car and a car wash area) of the scanned car 10 to be scanned; page 5: The intensity of the water may be set differently based on the contamination information of the car wash surface. The contamination information can be a range of contamination, a type of pollution (-- a map of the carryback material), and so on.);
determine the pose of the dump body based upon the dump body pose signals (page 4: The car wash area extracting unit 120 extracts a car wash area based on the information of the scanned car 10 to be scanned (-- based upon the dump body pose signals). … a series of parameters is required to extract the car wash area. The parameters include the floor information on which the car 10 is located … the height of the car 10 (-- determine the pose of the dump body) to be washed);
determine the pose of the clean out implement based upon the clean out implement pose signals (page 4: The intensity of the water sprayed from the water cannon 150 can be determined (-- determine the pose of the clean out implement) using the distance information (--based upon the clean out implement pose signals) from the outlet of the water cannon 150 to the actual washing surface of the car 10 to be washed; page 6: The information generating unit 130 may determine … the direction of movement of the water cannon 150 (-- which also teaches determine the pose of the clean out implement));
determine a path of the clean out implement to remove the carryback material from … the dump body based upon the map of the carryback material , the pose of the dump body, and the pose of the clean out implement (page 6: Also, the moving direction of the water cannon 150 is the same as that for determining the wash path (arrow direction) as shown in Fig [5] (-- determine a path of the clean out implement to remove the carryback material from the dump body). … Such a car wash path is determined in consideration of the circumstances in which car wash can proceed quickly and accurately. As a result, the car wash path may be determined in the longitudinal direction instead of the lateral direction in Fig [5] (-- based upon the pose of the dump body). Since the water cannon 150 includes distance information (-- based on the pose of the clean out implement) to the cross section of the car wash area as information on the car wash area, the water wash area located farther from the water cannon 150 is more tightly controlled. if the contamination information is confirmed according to the vision information, the car wash direction may be determined according to the contamination degree (-- based upon the map of the carryback material). For example, the water cannon 150 determines the car priority so that the car is washed from a portion with a high degree of contamination); and
generate movement command signals to move the clean out implement along the path to perform a clean out operation on … the dump body (page 6: The control unit 140 controls the movement of the water cannon 150 (-- generate movement command signals to move the clean out implement) or controls the intensity of the water according to the information provided by the information generating unit 130 (-- along the path) so that the wash of the wash area is performed at step S150 (-- perform a clean out operation on the interior surface of the dump body)).
Cho is silent about:
… removing the carryback material from the interior surface of the dump body;
…
[a controller configured to:]
… the carryback material on the interior surface of the dump body;
…
… remove the carryback material from the interior surface of the dump body …; and
… perform a clean out operation on the interior surface of the dump body.
Dahlin teaches:  (US6523221B1)
… removing the carryback material from the interior surface of the dump body; … [a controller configured to:] … the carryback material on the interior surface of the dump body; … remove the carryback material from the interior surface of the dump body …; and … perform a clean out operation on the interior surface of the dump body (page 5: Hose 22 can be attached to boom 54 or carrier 32 with a connector 55, shown in FIG. 6, to allow hydraulic cylinders 48 and 62 to be used to change the location of hose 22 and nozzle 23 in chamber 33. The stream of air discharged from nozzle 23, as shown in FIG. 5, moves particulate materials 85 to bottom opening 35. The air flowing through opening 35 directs the particulate materials into box 21).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho’s system by enhancing Cho’s system to include the interior surface of the car in the car wash area, as taught by Dahlin, in order to additionally remove the materials from the interior surface of the car.
The motivation is to wash away even particulate materials buried in an upper surface of a large vehicle.

Regarding claim 2: 
Cho in view of Dahlin teaches:
The system of claim 1.
Cho teaches:
wherein the controller is further configured to access a reference profile of the dump body, a current profile of the dump body, and a carryback threshold of a difference between the reference profile and the current profile, and the path is configured to remove an amount of material from the interior surface of the dump body so that a difference between the current profile and the reference profile is less than the carryback threshold (page 5: The storage unit 210 stores information on the washed car wash surface. Information on the car wash surface is information before and after washing. Thus, the control unit 140 compares (-- a difference) the vision information with respect to the car wash surface before (-- reference profile) and after (-- current profile) the car wash, and further carries out car wash on the car wash surface when the contamination degree is equal to or greater than a predetermined reference ratio (-- a carryback threshold). The description thereof will be described in detail below).

Regarding claim 3: 
Cho in view of Dahlin teaches:
The system of claim 1.
Cho teaches:
wherein the clean out implement is operatively connected to a base (Fig. 2 & page 5 – the bottom part of the water cannon 150 teaches a base), the base being disposed in a central position relative to the dump body while moving the clean out implement along the path (Fig. 2 & page 5: That is, the car wash system 100 according to the embodiment of the present invention can variously arrange the scanner 110 and the water cannon 150 on the basis of the car 10 to be washed – which teaches that the water cannon 150 can be disposed in a central position relative to the car 10).

Regarding claim 4: 
Cho in view of Dahlin teaches:
The system of claim 1.
Cho teaches:
wherein the clean out implement is operatively connected to a base (Fig. 2 & page 5 – the bottom part of the water cannon 150 teaches a base), the base being disposed in a first position relative to the dump body while moving the clean out implement along a first portion of the path and the base being repositioned to a second position relative to the dump body while moving the clean out implement along a second portion of the path, the second position being spaced from the first position (Fig. 2 & page 5: That is, the car wash system 100 according to the embodiment of the present invention can variously arrange the scanner 110 and the water cannon 150 on the basis of the car 10 to be washed – which teaches that the water cannon 150 can be disposed in a first portion of the path and a second portion of the path).

Regarding claim 7: 
Cho in view of Dahlin teaches:
The system of claim 1, wherein the clean out implement includes…
Cho teaches:
an implement system including … a linkage assembly … (-- see Fig. 3 which show a linkage assembly indicated by 150).
Cho is silent about:
wherein the clean out implement includes an implement system including a rotatable platform with a linkage assembly mounted thereon, the linkage assembly including a boom member operatively connected to the rotatable platform, a connecting member operatively connected to the boom member, and a work implement for engaging the carryback material.
Dahlin teaches:
wherein the clean out implement includes an implement system including a rotatable platform (Fig. 5 & page 5: A turntable 39 located above plate 37 with a standard or support members 41 is operated to allow carrier 32 to be moved in a circular path around a vertical axis, shown at 42 in FIG. 2.) with a linkage assembly mounted thereon, the linkage assembly including a boom member operatively connected to the rotatable platform (Fig. 5 & page 5: a main boom 46 and a secondary boom 54), a connecting member operatively connected to the boom member (Fig. 5 & page 5: A U-shaped member 43 mounted on a post 44 connected to turntable 39 is pivotally connected to a main boom 46 with pivot member or bolt 47.), and a work implement for engaging the carryback material (Fig. 5 & page 5: hose 22 and nozzle 23).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho’s system by enhancing Cho’s water cannon to include a turntable, support members, boom members, as taught by Dahlin, in order to allow the water cannon to adjust its height.
The motivation is to give the water cannon a flexibility to wash all area of a large vehicle.

Regarding claim 8: 
Cho in view of Dahlin teaches:
The system of claim 7, wherein the clean out implement pose sensor includes …
Cho teaches:
sensors for determining relative positions of the linkage assembly (page 4: In the case of a portable scanner (-- sensor), it is configured in a movable form. … The intensity of the water sprayed from the water cannon 150 can be determined using the distance information (-- determining relative positions) from the outlet of the water cannon 150 to the actual washing surface of the car 10 to be washed; page 5: When the scan for the car 10 to be washed is completed (s120) … The extraction of the car wash area includes information about … the minimum distance and maximum distance between the scanner 110 and the car 10 …).

Regarding claim 9: 
Cho in view of Dahlin teaches:
	The system of claim 7. 
Cho teaches:
wherein the controller is further configured to determine the path of the clean out implement based upon a kinematic model of the rotatable platform and linkage assembly (page 6: The information generating unit 130 may determine whether the water cannon 150 is driven, the direction of movement of the water cannon 150 (i.e., the wash path), the injection of water And intensity information are generated (S140) – Note that it is obvious to one of ordinary skill in the art that the path is based upon a kinematic model).

Regarding claim 10: 
Cho in view of Dahlin teaches:
	The system of claim 1.  
Cho teaches:
wherein the clean out implement comprises a water cannon (Fig. 2: water cannon 150).

Regarding claim 11: 
Cho in view of Dahlin teaches:
	The system of claim 10.  
Cho teaches:
wherein operating characteristics of the water cannon are based upon material characteristics of the carryback material (page 2: Also, even if the car wash is carried out by spraying high-pressure water or steam to the car wash area, it is ultimately washed away by experience, so there is less car wash, oil, dirt, dust, dirt, stains (-- based upon material characteristics of the carryback material). … Accordingly, the present invention has been made to solve the above-mentioned problems occurring in the prior art, and it is an object of the present invention to provide a car wash system device optimized for car wash of a large vehicle such as a mining truck; page 5: The intensity of the water may be set differently based on the contamination information of the car wash surface. The contamination information can be a range of contamination, a type of pollution (-- which also teaches based upon material characteristics of the carryback material), and so on).
 
Regarding claim 12: 
Cho in view of Dahlin teaches:
	The system of claim 1.  
Cho teaches:
wherein the controller is further configured to access an optimization parameter and determine the path of the clean out implement based upon the optimization parameter (page 3: since the present invention generates car wash paths and carries out car wash, it is possible to save stable resources while saving resources (--based upon the optimization parameter), rather than using water cannons based on conventional experience).

Regarding claim 13: 
Cho in view of Dahlin teaches:
	The system of claim 12.  
Cho teaches:
wherein the optimization parameter is a shortest clean out time (page 2: It is not possible to expect the car wash effect on high speed and high performance as much, and car wash time is consumed not so much because car wash while visually confirming the area to be washed … Accordingly, the present invention has been made to solve the above-mentioned problems occurring in the prior art, and it is an object of the present invention to provide a car wash system device optimized for car wash of a large vehicle such as a mining truck. – Note that solve the above-mentioned problems means that Cho’s system can shorten the time for cleaning).

Regarding claim 14: 
Cho in view of Dahlin teaches:
	The system of claim 12.  
Cho teaches:
wherein the optimization parameter is a maximum amount of material cleaned out of the dump body (page 5: the control unit 140 compares the vision information with respect to the car wash surface before and after the car wash, and further carries out car wash on the car wash surface when the contamination degree is equal to or greater than a predetermined reference ratio (-- a maximum amount of material cleaned out of the dump body)).

Claims 5, and  6 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (KR10-1672116 B1; hereinafter, “Cho”) in view of Dahlin et al. (US6,523,221 B1; hereinafter, “Dahlin”), and further in view of Lippe et al.(US2013/0080000 A1; hereinafter, “Lippe”).

Regarding claim 5: 
Cho in view of Dahlin teaches:
The system of claim 1.
Cho teaches:
	wherein the controller is further configured to access a reference profile of the … surface of the dump body, access a current profile of the dump body, and determine the map of the carryback material on the … surface of the dump body based upon the reference profile and the current profile (page 5: The storage unit 210 stores information on the washed car wash surface. Information on the car wash surface is information before and after washing. Thus, the control unit 140 compares the vision information with respect to the car wash surface before (-- reference profile) and after (-- current profile) the car wash, and further carries out car wash on the car wash surface when the contamination degree (-- determine the map of the carryback material) is equal to or greater than a predetermined reference ratio (-- a carryback threshold). The description thereof will be described in detail below).
Cho in view of Dahlin is silent about:
… a … profile of the interior surface of the dump body…
Lippe teaches: 
… a … profile of the interior surface of the dump body… (para. [0041]: the particular arrangement of the sensor camera 13 allows detection in at least a sub-area of the interior of the transport container 3, so that the current fill level with the milled material in the transport container 3 can also be determined.)
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho in view of Dahlin’s system by enhancing Cho in view of Dahlin’s scanner to scan the interior of the car, as taught by Lippe, in order to confirm the degree of contamination on the interior of the car. 
The motivation is to wash the upper surface of a large vehicle with high speed and high performance thereby shorten the car wash time and saving resources.

Regarding claim 6: 
Cho in view of Dahlin and Lippe teaches:
The system of claim 5.
Cho teaches:
wherein the controller is further configured to access an electronic map of the reference profile, access an electronic map of the current profile, and determine the map of the carryback material by comparing the electronic map of the reference profile to the electronic map of the current profile (page 5: The storage unit 210 stores information on the washed car wash surface. Information on the car wash surface is information before and after washing. Thus, the control unit 140 compares (-- by comparing) the vision information with respect to the car wash surface before (-- reference profile) and after (-- current profile) the car wash, and further carries out car wash on the car wash surface when the contamination degree (-- determine the map of the carryback material) is equal to or greater than a predetermined reference ratio. The description thereof will be described in detail below; page 6: when the car wash is completed (s230), the camera 200 photographs (-- an electronic map of the reference profile and the current profile) the car wash area of the car to be washed again (s240). The information on the car wash surface after the car wash is stored in the storage unit 210 (S250).).
	The motivation for claim 5 is applicable for claim 6.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Marsolek et al. (US2017/0009408 A1) discloses a loading and transport control system for a cold planer; and Haviland (US2011/0186657 A1) discloses an unmanned terrain vehicle mounted water cannon. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WANSIK YOU whose telephone number is (571)270-3360.  The examiner can normally be reached on 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571)-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W.Y./Examiner, Art Unit 3664



/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664